USDC IN/ND case 3:18-cv-00623-PPS-MGG document 36 filed 05/01/19 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

JOSEPH SAGENDORF, individually           )
and on behalf of similarly situated      )
persons,                                 )
                                         )
             Plaintiff,                  )
                                         )      No. 3:18-cv-623
      v.                                 )
                                         )
QUALITY HUTS, LLC, et al.,               )
                                         )
             Defendants.                 )

                                         ORDER

      Defendants, Quality Huts LLC, Quality Huts East LLC, Quality Huts

Indianapolis, LLC, Quality Huts Mid Atlantic LLC, and Quality Huts Midwest, LLC,

filed a Joint Stipulation of Dismissal With Prejudice (as to State Law Claim Only),

signed by all parties who have filed a notice of appearance in this case, and stipulating

to the voluntary dismissal of only Count II of the Complaint (Violations of Indiana

Minimum Wage Law). [DE 35.]

      Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), the Stipulation

[DE 35] is GRANTED. The Clerk is ORDERED to DISMISS COUNT II of the

complaint WITH PREJUDICE, each party to bear its own costs and fees. This case

remains pending as to Count I.

      SO ORDERED.

      ENTERED: May 1, 2019.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT
